United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41289
                           c/w No. 03-41341
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JESUS EMMANUEL PAREDES, JR

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-02-CR-517-1
                      --------------------

Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Jesus Emmanuel Paredes, Jr., appeals the sentences imposed

following his guilty-plea convictions for possession with intent

to distribute marijuana in violation of 21 U.S.C. § 841(a)(1)

& (b)(1)(C) and for failure to appear in violation of 18 U.S.C.

§ 3146(a)(1) & (b)(1)(A)(i).

     Paredes argues for the first time on appeal that the

district court erred in sentencing him because it did not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41289
                        c/w No. 03-41341
                               -2-

understand how to properly apply U.S.S.G. § 2J1.6.   Because the

district court could, on remand, impose the same 92-month

combined sentence, Paredes has failed to demonstrate that his

substantial rights were affected by any error in the district

court’s application of U.S.S.G. § 2J1.6.   See United States v.

Leonard, 157 F.3d 343, 346 (5th Cir. 1998).   Consequently,

despite Paredes’ argument to the contrary, he has failed to

satisfy the plain-error standard of review.   Id.

     Also for the first time on appeal, Paredes contends that

21 U.S.C. § 841(a) and (b) are facially unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

As Paredes concedes, his argument is foreclosed by our decision

in United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

He raises the issue only to preserve it for possible further

review.

     AFFIRMED.